t c memo united_states tax_court laurel ann curtis petitioner v commissioner of internal revenue respondent docket no filed date r determined deficiencies in and additions to p's federal_income_tax p failed to address substantively the pertinent issues in this case and resorted instead to making absurd discredited and misguided tax- protester arguments held r's deficiency determinations are sustained held further sec_6651 i r c additions to tax are sustained against p held further sec_6654 i r c additions to tax are sustained against p held further sec_6673 i r c penalty in the amount of dollar_figure is imposed p's tax- protester arguments being considered frivolous and groundless and this proceeding having been instituted primarily for delay laurel ann curtis pro_se brenda m fitzgerald for respondent memorandum opinion halpern judge by four separate notices of deficiency each dated date respondent determined deficiencies in petitioner’s federal_income_tax and additions to tax under sec_6651 failure_to_file tax_return and a failure to pay estimated_tax as follows year deficiency dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number additions to tax sec_6651 dollar_figure sec_6654 dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number in addition to determining whether these deficiencies in tax and additions to tax should be sustained we must determine whether petitioner must pay to the united_states a penalty under sec_6673 on account of instituting or maintaining proceedings primarily for delay or taking positions that are frivolous or groundless unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioner filed a petition on date at that time petitioner resided in portland oregon in the petition petitioner states the basis of her disagreement with respondent for each year in issue petitioner claims that respondent has attributed to her more income than she has earned and has allowed her far less expense than she has incurred and is allowed to deduct in the petition petitioner states that the relevant notices of deficiency are attached thereto in the answer respondent denies for lack of knowledge that complete copies of the notices of deficiency are attached to the petition there are four separate pages attached to the petition each dated date each titled notice_of_deficiency and each setting forth the amounts of deficiencies and penalties additions to tax for two or more of the years in issue each page carries at the bottom the notation continued next page but no additional pages are attached to the petition prior to the trial in this case which was held in portland oregon on date petitioner filed among other motions a motion to dismiss a motion for sanctions against respondent for failure to litigate in good_faith and a motion for continuance of trial pending u s district_court decision on petitioner’s motion to quash 90-day deficiency_notice all of those motions were denied at the trial in this case petitioner offered no stipulation of any agreed facts nor did she offer any stipulated exhibits she offered no other documentary_evidence she testified on her own behalf but she did not rebut the adjustments giving rise to respondent’s determinations of deficiencies in tax the substance of her testimony was an argument that the government has no authority to tax her income and that the court has no authority to decide this case indeed petitioner testified that she had stated to respondent’s counsel in this case that she would pay every dime anything you say if you respondent’s counsel will show me in the tax code what section makes me liable for an income_tax petitioner concedes that she has failed to file returns for the years in question or make any payments of tax subsequent to the trial of this case petitioner moved for sanctions pursuant to rule of the federal rules of civil procedure against respondent we denied that motion discussion i deficiencies in tax a adjustments in issue rule b deals with the content of petitions in deficiency actions subdivision of rule b requires that a copy of the notice_of_deficiency be appended to the petition and that there shall be included so much of any statement accompanying the notice as is material to the issues raised by the assignments of error petitioner received four notices of deficiency and she attached to the petition only the first page of each those pages contain no explanation of the adjustments giving rise to respondent’s determinations of deficiencies petitioner’s testimony and portions of her brief filed date petitioner’s brief make it clear that there was more than one page to each of the notices of deficiency received by her indeed attached to her brief is an exhibit a exhibit a which states that it is an explanation of adjustments for and petitioner offers exhibit a as a portion of the deficiency_notice received by her for and that according to her contention contains a mathematical error petitioner has violated our rules by not attaching to her petition the portions of respondent’s notices that explain respondent’s adjustments we have deduced however from exhibit a and from petitioner’s testimony and briefs that respondent’s adjustments leading to the deficiencies in question result from respondent’s claim that petitioner failed to report certain rental income from real_estate in each of the years in issue exhibit a states it is determined that you received gross_income from rental income as shown above the gross_income amounts have been determined according to the information available including information provided by the payers of rental income and or third party recordkeepers moreover in petitioner’s brief she states the alleged deficiency notices admit petitioner’s only source_of_income was in the form of real_estate rents including rents from property not owned or otherwise controlled by petitioner emphasis added further from petitioner’s testimony we deduce that the essential point of petitioner’s disagreement with respondent over the real_estate income concerns whether petitioner still owns the real_property in question petitioner testified in our meeting petitioner with respondent’s counsel i pointed out that they the irs were attributing real_estate rents from property that i’ve not owned controlled or had any interest no financial interest in whatsoever for at least a decade thus we shall determine whether petitioner has proven that she no longer owns the real_estate in question b burden_of_proof the general_rule is that the burden_of_proof is upon petitioner rule a which she must carry by a preponderance_of_the_evidence eg 779_f2d_849 2d cir affg in part and remanding mandina v commissioner tcmemo_1982_34 this case involves unreported income however and it is likely that any appeal will lie to the court_of_appeals for the ninth circuit under 596_f2d_358 9th cir revg 67_tc_672 to which we defer in accordance with the doctrine_of 54_tc_742 affd 445_f2d_985 10th cir we must examine the record to determine whether there is a minimal evidentiary foundation supporting respondent’s determination of unreported income if there is not respondent’s determination will be deemed arbitrary and consequently she will lose her presumption of correctness and will be forced to go forward with the evidence weimerskirch v commissioner supra the record however does contain evidence supporting respondent’s determination of unreported income and therefore the burden_of_proof remains entirely with petitioner although 596_f2d_358 9th cir revg 67_tc_672 dealt specifically with illegal unreported income it is now well established that the court_of_appeals for the ninth circuit applies the weimerskirch rule in all cases of unreported income where the taxpayer challenges the commissioner’s determination on the merits e g 680_f2d_1268 9th cir in that case involving unreported income from an income-generating auto repair business owned by the taxpayer the court stated we note however that the commissioner’s assertion of deficiencies are presumptively correct once some substantive evidence is introduced demonstrating that the taxpayer received unreported income 596_f2d_358 9th cir 92_tc_661 the ninth circuit requires that respondent come forward with substantive evidence establishing a ‘minimal evidentiary foundation’ in all cases involving the receipt of unreported income to preserve the statutory notice's presumption of correctness weimerskirch v commissioner f 2d pincite emphasis added 847_f2d_1379 9th cir commissioner can rely on the presumption that his determination is correct if taxpayer does not contest the determination on the merits respondent determined unreported income from real_estate that petitioner concedes she once owned but claims she no longer owns petitioner cannot credibly maintain that she does not know what real_estate respondent has in mind moreover ownership of real_estate is a matter that is commonly proved in courts of law indeed attached as exhibits to petitioner’s brief are affidavits that petitioner claims prove just that issue petitioner has the burden to prove that she no longer owns the real_estate in question petitioner however has failed to carry that burden c ownership of real_estate in the petition petitioner avers nothing with respect to the ownership of any real_estate petitioner’s brief contains sections titled petitioner’s sworn statement of facts and proposed findings_of_fact neither section if intended to be petitioner’s proposed findings_of_fact complies with rule e the first section petitioner’s sworn statements of rule e provides e form and content all briefs shall contain the following in the order indicated proposed findings_of_fact in the opening brief or briefs based on the evidence in the form of numbered statements each of which shall be complete and shall consist of a concise statement of essential fact and not a recital of testimony nor a discussion or argument relating to the evidence or the law in each such numbered statement there shall be inserted references to the pages of the transcript or the continued facts is a narrative concerning certain portions of petitioner’s life with particular reference to income_tax difficulties it does not relate to the evidence in this case it contains no references to the transcript exhibits or other sources relied upon to support statements it does not address ownership of the real_estate in question the second section proposed findings_of_fact contains no proposed findings but contains petitioner’s proposals for the court to take particular actions and for the court to accept her arguments concerning the law attached to petitioner’s brief are various exhibits including exhibits that appear to be attempts at affidavits addressing ownership of certain real_estate those exhibits are not evidence and we shall not consider them petitioner testified that the deficiencies in question were attributable to real_estate rents from property that she no longer owned petitioner offered no corrobative evidence either testimonial or written to support that assertion indeed she failed even to identify the properties in question given petitioner’s failure to corroborate her assertions we need not and decline to take them at face value see eg day v continued exhibits or other sources relied upon to support the statement in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party showing the numbers of the statements to which the objections are directed in addition the party may set forth alternative proposed findings_of_fact commissioner 975_f2d_534 8th cir affg in part revg in part tcmemo_1991_140 808_f2d_312 4th cir affg tcmemo_1985_107 we disbelieve petitioner’s testimony that she did not own the properties in question and accord it no weight petitioner has failed to carry her burden of proving that she did not own the real_estate in question d rents includable in gross_income petitioner has not argued that the real_estate in question was not rent producing nor has she produced evidence to that effect rents are includable in gross_income sec_61 petitioner has failed to convince us that there is any error in respondent’s adjustments increasing her gross_income on account of the omission of certain rental income e petitioner’s legal arguments petitioner’s principal legal arguments in this case are directed to the authority of the government to tax her income and the authority of the court to hear her case petitioner’s brief contains a section titled petitioner’s statement on points of law which contains a list of petitioner’s legal arguments in pertinent part that list is as follows petitioner had no income within the meaning of the law petitioner's real_estate rents are not subject_to an income_tax as a matter of law an income_tax on petitioner's rents pursuant to pollock is an unapportioned direct_tax no statute makes petitioner legally liable for an income_tax no statute authorizes the secretary to estimate an amount of tax based on a return the secretary has statutory authority only to estimate a tax omitted to be paid_by stamp no assessment exists therefore no deficiency can arise as a matter of law if a return is not filed the secretary is limited by law to either assessing the tax or bringing an action in court for collection the secretary has done neither in this case by law all internal_revenue_code sections require an implementing regulation to become enforceable or mandatory code sec_6211 is totally without implementing regulation by law no penalties can be imposed under a code section lacking legislative_regulation by law no tax is due until an assessment is made and the date for payment arrives the income_tax laws are based on voluntary self- assessment not upon distraint the 16th amendment did not give congress any new taxing power code sec_6651 has no legislative_regulation having the force and effect of law to apply penalties for failure_to_file or pay an income_tax code sec_6654 requires an original estimated assessment of the tax and underpayment before penalties can apply code sec_6673 has absolutely no legislative implementing regulation and is without the force and effect of law code sec_6214 limits the jurisdiction of tax_court to redetermining a deficiency when a return is deficient by law tax_court has no authority to decide matters of law or constitutional issues the deficiency notices are null and void because they were issued in violation of procedures required_by_law by law tax_court cannot acquire jurisdiction if petition is coerced or compelled under duress it is fact that a civil case is decided based upon a preponderance_of_the_evidence petitioner gave evidence in sworn testimony that the deficiency notices were not true all of this evidence and all of the other issues raised by petitioner went undenied unchallenged and unrefuted by respondent and therefore must be considered by the court to be true petitioner's contentions are typical tax-protester arguments which have been rejected repeatedly by the courts for example the tax_court has jurisdiction to decide constitutional questions e g 775_f2d_1081 9th cir finding taxpayer’s argument to the contrary to be frivolous affg tcmemo_1984_563 an unapportioned income_tax on real_estate rents does not violate the taxing clauses of the u s constitution see 240_us_1 see also 300_us_308 stating that a tax on income from real_property is different from a tax on the real_property itself distinguishing 157_us_429 on rehearing 158_us_601 885_f2d_547 9th cir imposing sua sponte sanctions on attorney for raising unapportioned direct_tax argument on appeal 751_f2d_85 2d cir holding that an unapportioned income_tax on wages is constitutional a tax_return is not a prerequisite of a valid notice_of_deficiency see 919_f2d_830 2d cir 847_f2d_1379 9th cir denying government’s request for sanctions but warning that the rejected arguments have no place in this court 65_tc_542 petitioner's other arguments are equally frivolous and without merit all of petitioner’s legal arguments are rejected as without merit f conclusion respondent’s determinations of deficiencies are sustained in full ii additions to tax a sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect petitioner bears the burden_of_proof as to reasonable_cause and the absence of willful neglect see rule a petitioner has conceded that she consciously decided not to file returns for the taxable years in issue petitioner only offers unreasonable tax-protester arguments to justify her failure_to_file petitioner has not carried her burden_of_proof respondent's determinations of additions to tax under sec_6651 are sustained b sec_6654 sec_6654 imposes an addition_to_tax for failure to make timely estimated income_tax payments sec_6654 contains exceptions to application of the addition_to_tax petitioner bears the burden of proving that she paid estimated_tax or that any of the exceptions apply see rule a petitioner concedes that she paid no tax and she has not proven that any of the exceptions apply again petitioner only offers unreasonable tax-protester arguments to justify her failure to comply petitioner has not carried her burden_of_proof respondent's determinations of additions to tax under sec_6654 are sustained iii penalty respondent orally moved that we impose a penalty on petitioner pursuant to sec_6673 sec_6673 provides that we may impose a penalty of up to dollar_figure where among other things a taxpayer has instituted or maintained proceedings primarily for delay or where the taxpayer takes positions that are frivolous or groundless a taxpayer's position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the for some of the years in issue different subsections of sec_6654 contain the exceptions law the inquiry is objective if a person should have known that his position is groundless a court may and should impose sanctions 791_f2d_68 7th cir booker v commissioner tcmemo_1996_261 see also 820_f2d_1464 9th cir apparent finding that petitioner should have known that claim was frivolous allows for sec_6673 penalty based on the record in this case we conclude that petitioner's position in this proceeding is both frivolous and groundless and that petitioner undertook certain actions primarily for delay petitioner has never substantively addressed the pertinent issues in this case which relate to the correct determination of income and deductions for the years in issue and various additions to tax instead petitioner has asserted absurd discredited and misguided tax-protester arguments such as the following the internal_revenue_code does not make anyone liable for an income_tax the internal_revenue_code contains no mandatory provisions and therefore compliance is voluntary the tax_court has no authority to decide matters of law or constitutional issues and an income_tax on petitioner’s rents pursuant to pollock v farmers’ loan trust co supra is an unapportioned direct_tax petitioner has maintained her frivolous and groundless positions not only by way of her testimony and on brief but also in numerous additional written submissions to the court all of which have required consideration and response by the court petitioner’s pretrial motions--her motion to dismiss her motion for sanctions against respondent for failure to litigate in good_faith and her motion for continuance of trial pending u s district_court decision on petitioner’s motion to quash day deficiency notice--run pages pages and pages respectively her posttrial motion for rule sanctions against respondent run sec_26 pages petitioner’s motions repeat many of the same arguments made by her on brief and at trial in addition they contain new propositions that are equally without merit we cannot escape the conclusion that some or all of petitioner’s actions have been taken to delay the final resolution of her case petitioner’s filings have been both numerous and lengthy notwithstanding the lack of merit to her arguments she has caused both the court and respondent to expend scarce resources to respond to those filings and to conduct a trial that barely touched the grounds of respondent’s determinations of deficiencies although this appears to be petitioner’s first trip to the tax_court she is deserving of a significant penalty because of the persistence of her frivolous assault accordingly respondent’s oral motion for damages will be granted and petitioner will be required to pay to the united_states a penalty in the amount of dollar_figure an appropriate order and decision will be entered
